Appeal by defendant from a judgment of the Supreme Court, Richmond County (Broomer, J.), rendered May 14,1982, convicting him of assault in the first degree, assault in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*924The court’s participation in the questioning of the witnesses was not objected to, and therefore the issue has not been preserved. In any event, such questioning was well within proper bounds and did not deprive the defendant of a fair trial (People v Limage, 57 AD2d 906, affd 45 NY2d 845 on mem at App Div; People v Cruz, 100 AD2d 518). Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.